Citation Nr: 0610768	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  98-08 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for otitis media, right 
ear.

2.  Entitlement to service connection for allergic 
conjunctivitis, status post surgery Pterygium OD, Pinguecula 
OS, Presbyopia, claimed as eye condition.

3.  Entitlement to an increased rating for bronchial asthma, 
currently rated as 30 percent disabling.

4.  Entitlement to an increased rating for allergic rhinitis, 
currently rated as 0 percent disabling.

5.  Entitlement to an increased rating for chronic sinusitis, 
currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1971 to August 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issues of entitlement to service connection for otitis 
media, right ear, and entitlement to service connection for 
allergic conjunctivitis, status post surgery Pterygium OD, 
Pinguecula OS, Presbyopia, claimed as eye condition, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's bronchial asthma is manifested by 
complaints of shortness of breath and the use of an inhaler 
three or four times a day; pulmonary function testing on 
recent examination showed FEV-1 of 98 percent predicted and 
FEV-1/FVC of 86 percent of predicted; he does not require 
monthly visits to a physician for required care 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

2.  The veteran's allergic rhinitis is not manifested by 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side, nor does he have 
polyps.   

3.  The veteran does not have any incapacitating episodes per 
year of sinusitis requiring prolonged antibiotic treatment, 
nor does he have at least three non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for bronchial asthma are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.97, DC 6602 (2005).

2.  The criteria for a compensable rating for allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2005).

3.  The criteria for a compensable rating for chronic 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the three volumes 
comprising the veteran's claims folder, which includes, but 
is not limited to: the veteran's assertions, including 
testimony provided at an April 1998 RO hearing; medical 
articles; VA treatment records, including multiple VA 
examination reports; and, numerous private medical records.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the appellant or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.

				I.  Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Such is the 
case here. 

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

Under 38 C.F.R. § 4.20, when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  

Under 38 C.F.R. § 4.31, in every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

The relevant medical evidence includes a July 28, 1997 VA 
nose and sinuses examination report stated that the veteran 
complained of nasal congestion and that he had to use 
Vancenase daily.  The examiner diagnosed nasal septum 
deviation, mild, and noted that X-rays were negative.     

A July 29, 1997 VA trachea and bronchi examination report 
stated that, upon examination of the chest, there was a 
prolonged expiratory phase with late expiratory wheezing.  It 
was stated that asthma occurs mostly on a monthly basis.  
There was dyspnea on moderate effort.  There was no evidence 
of recent respiratory infection.  The diagnosis was bronchial 
asthma.  

A July 1997 VA report of paranasal sinus X-rays listed an 
impression of a deviated nasal septum.  There were clear 
paranasal sinuses.  A July 1997 VA report of chest X-rays 
stated that no acute cardiopulmonary abnormalities were 
radiographically evident.  A July 1997 VA report of pulmonary 
function tests showed FEV-1 of 95 percent predicted and FEV-
1/FVC 97 percent.  Additionally, a private report of 
pulmonary function tests, received in April 1998, showed FEV-
1 of 82 percent predicted.               

An April 1998 report from Dr. Hector Correa Gonzalez listed 
an impression of recurrent right serous otitis media and 
allergic rhinosinusitis.  As for treatment, he listed 
intranasal steroids (constantly) and occasional systemic 
steroids, antihistamines, and decongestants.  He stated the 
same in March 2001 and October 2004 letters. 

A May 1998 VA progress note reported that the veteran 
complained of greenish rhinorrhea for the past 24 hours.  
Upon physical examination, there was mild frontal sinus 
tenderness to palpation, but no other findings.  The 
assessment was upper respiratory tract infection (sinusitis).    

A November 1998 VA progress note diagnosed sinusitis and 
indicated that the veteran was receiving treatment for such.  

A June 1999 VA progress note listed a diagnosis of chronic 
sinusitis.  A mild bronchial asthma exacerbation was also 
assessed.   

A December 1999 VA progress note reported that the veteran 
complained of congestion, clear rhinorrhea, and mild 
shortness of breath.  Upon physical examination, there was 
mild bilateral wheezing.  The assessment was bronchial asthma 
exacerbation due to respiratory tract infection.  It was 
indicated that the veteran was directed to use, inter alia, a 
Zithromax pack and Proventyl.  

An April 2000 VA report of pulmonary function tests showed 
"Post-Bronch" FEV-1 of 89 percent predicted and FEV-1/FVC 
of 71 percent (actual).  An April 2000 VA report of sinus X-
rays listed an impression of clear paranasal sinus series; 
leftward deviation of the nasal septum; and, rhinitis 
changes.  An April 2000 VA report of chest X-rays listed an 
impression of normal chest.  

An April 2000 VA respiratory examination report noted that 
the veteran reported three hospitalizations due to asthma 
exacerbation, but that he could not remember the dates.  The 
veteran complained of productive yellow phlegm and of dyspnea 
on exertion upon climbing approximately two or three flights 
of stairs.  The veteran also reported that he had chest 
tightness three or four times a day requiring Albuterol 
inhaler use, which was stated to control these symptoms.  He 
also reported having asthma attacks during the night, for 
which Albuterol inhaler use was indicated.  It was also 
stated that the veteran used TheoDur 300mg three times a day 
and Azmacort, two puffs twice daily.  It was stated that the 
veteran worked as a Postman and that he reported absences of 
two to three times a year due to severe asthma exacerbations.  
Upon physical examination, there were bilateral expiratory 
wheezes in all lung fields.  There was prolonged expiratory 
phase.  The diagnosis was asthma.    

An April 11, 2000 VA nose, sinus, larynx, and pharynx 
examination report noted that the veteran had been treated 
with antibiotics, topical steroids, and decongestants, and 
that he had been seen by the VA allergy section.  Upon 
physical examination, it was stated that the nose had septal 
deviation to the left and was approximately 40 percent 
obstructed.  Mucosa appeared normal.  There was no 
tenderness, purulent discharge, or crusting at the time of 
the examination.  The diagnoses were nasal septal deviation 
and chronic allergic rhinitis.       
  
An April 26, 2000 VA progress note reported that the veteran 
complained of, inter alia, blurry and watery eyes.  It was 
observed that the veteran had red eyes.  An October 2000 VA 
progress note stated that the veteran complained of 
congestion, cough, and yellowish rhinorrhea exacerbation of 
two months.  A February 2001 VA progress note stated that the 
veteran complained of congestion, cough, clear rhinorrhea 
exacerbation, and watery eyes for four months.  Upon physical 
examination, both examiner reported "red eyes, nasal 
erythematous mucosas, normocephalic and atraumatic."  There 
were no lesions.  Such was also reported elsewhere, for 
example, in a July 2001 VA progress note.  With regard to the 
veteran's lungs, it was stated in the February 2001 VA 
progress note that there were bilateral breath sounds clear 
to auscultation.   

A July 15, 2004 VA nose, sinus, larynx, and pharynx 
examination report noted that, upon physical examination, the 
nose revealed normal mucosa.  The septum deviated to the 
left, with obstruction less than 50 percent on this side.  No 
polyps were seen.  There was no purulent discharge, crusting, 
or tenderness.  The diagnoses were deviated nasal septum to 
the left, less than 50 percent obstructive; no evidence of 
sinusitis, as per the report of paranasal sinus X-rays; and, 
allergic rhinitis, by history and record, not active at 
present.    

A July 15, 2004 VA respiratory examination report noted that 
the veteran's electronic files showed no evidence of asthma 
exacerbations or complaints related to his bronchial asthma.  
The veteran reported having to use an albuterol inhaler three 
to four times per day in order to avoid the asthma attacks.  
Doing this, the veteran indicated, kept his condition under 
control most of the time.  He reported no history of 
hospitalization or emergency room visits due to asthma 
exacerbation, bronchitis, or pneumonia.  The veteran reported 
six or seven asthma attacks per year, but that he felt 
dyspnea on exertion and chest tightness on a daily basis for 
which he used an albuterol inhaler immediately in order to 
avoid asthma attacks.  He reported five or six absences a 
year from his job as a postman due to asthma exacerbations.  
Upon physical examination, there were bilateral inspiratory 
and expiratory wheezes in all lung fields.  Pulmonary 
function tests were stated to show moderate obstructive 
ventilatory impairment and chest X-rays were stated to show 
chronic obstructive pulmonary disease (COPD) changes.  The 
diagnosis was asthma.  Regarding the pulmonary function 
tests, the veteran had "Post-Bronch" FEV-1 of 98 percent 
predicted and FEV-1/FVC of 86 percent predicted (70 percent 
actual).  

					A.  Asthma

The veteran's service-connected bronchial asthma is currently 
rated as 30 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6602.

Under DC 6602, a higher, 60 percent, rating is warranted for 
asthma when there is FEV-1 of 40 to 55 percent predicted or 
FEV-1/FVC of 40 to 55 percent, or at least monthly visits to 
a physician for required care exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral)corticosteroids.  The highest rating for asthma, 
100 percent, is warranted when there is FEV-1 of less than 40 
percent predicted, or FEV-1/FVC less than 40 percent, or more 
than one attack per week with episodes of respiratory 
failure, or requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a disability rating in excess of 30 percent 
for his service-connected bronchial asthma.  The evidence of 
record does not show FEV-1 of 40 to 55 percent predicted or 
FEV-1/FVC of 40 to 55 percent.  In fact, the most recent 
pulmonary function test report of record showed FEV-1 of 98 
percent predicted and FEV-1/FVC of 86 percent predicted (70 
percent actual).  In addition, although the evidence does 
show treatment for exacerbations, the evidence fails to show 
at least monthly visits to a physician for required care of 
exacerbations.  Nor does the evidence show intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  Accordingly, the veteran's 
claim must be denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

					B.  Rhinitis

The veteran's service-connected allergic rhinitis is 
currently rated as noncompensable under 38 C.F.R. § 4.97, DC 
6522.  

Under DC 6522, a compensable, 10 percent, rating for allergic 
rhinitis is warranted with a greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A 30 percent rating is warranted 
with evidence of polyps.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The most recent evidence of record, the July 15, 2004 VA 
nose, sinus, larynx, and pharynx examination report, stated 
that the septum deviated to the left, with obstruction less 
than 50 percent on this side.  In addition, no polyps were 
seen.  The examiner diagnosed allergic rhinitis, but by 
history and record only; it was not active at the time of the 
examination.  Accordingly, the veteran's allergic rhinitis 
symptoms do not meet the criteria for a compensable rating 
under Diagnostic Code 6522.  

Additionally, a higher rating is not available under any 
other diagnostic code.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this regard, the Board notes that a 10 
percent rating is warranted under DC 6502 for traumatic nasal 
septum deviation where there is 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  Thus, a rating under this diagnostic code is 
inappropriate in the instant matter.     

There is no reasonable doubt of material fact to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b)(West 2002).

					C.  Sinusitis

The veteran's service-connected chronic sinusitis is 
currently rated as noncompensable under DC 6513.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6513, chronic 
maxillary sinusitis is to be rated under the General Rating 
Formula for Sinusitis, which provides that a 10 percent 
rating is warranted for sinusitis when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
when there are three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non- incapacitating 
(episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  An incapacitating 
episode of sinusitis as one that requires bed rest and 
treatment by a physician.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The most recent evidence of record, the July 15, 2004 VA 
nose, sinus, larynx, and pharynx examination report, stated 
that there was no purulent discharge, crusting, or 
tenderness.  In fact, it was stated that there was no 
evidence of sinusitis, as per the report of paranasal sinus 
X-rays.  In addition, the evidence of record fails to show 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks)antibiotic 
treatment.  Nor does the evidence show three to six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  In this regard, 
the Board notes that the April 11, 2000 VA nose, sinus, 
larynx, and pharynx examination report also stated that there 
was no tenderness, purulent discharge, or crusting at the 
time of the examination.  Accordingly, the veteran's claim 
must be denied.      

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law redefined the obligations of VA 
with respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a June 2004 letter informed the 
appellant that, in order to establish entitlement to an 
increased rating for his service-connected disabilities, the 
evidence needed to show that the service-connected 
disabilities had gotten worse.   

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the June 2004 letter informed the veteran that that 
VA's duty to assist included developing for all relevant 
records from any federal agency (to include military records, 
VA medical records, or Social Security Administration 
records), and making reasonable efforts to get relevant 
records not held by a federal agency (to include from state 
or local governments, private doctors and hospitals, or 
current or former employers).  The letter also informed the 
veteran that VA would provide a medical examination or obtain 
a medical opinion if it was determined that such was 
necessary to decide his claim.    
     
In addition, the November 2003 and June 2005 supplemental 
statements of the case (SSOC's) reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help him to obtain 
relevant records necessary to substantiate his claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2005), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2005).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2005).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

Here, the June 2004 VCAA notice letter sent to the veteran 
specifically requested that the veteran inform VA of any 
evidence or information that he thought would support his 
appeal.  The letter further stated that if such evidence was 
in his possession, he was to send it to VA.  Moreover, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  For instance, the November 2003 and June 2005 SSOC's 
included the language of 38 C.F.R. § 3.159(b)(1), from which 
the Court obtained the fourth notice element.  Thus, the VCAA 
notice letter, combined with the SSOC's, clearly comply with 
the section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Finally, the Board notes that the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the effective date of an 
award.  However, as the veteran's increased rating claims 
have been denied, no effective date will be assigned.  As 
such, the veteran has not been prejudiced by not having been 
informed of how effective dates are assigned in disability 
rating claims.    

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

A rating in excess of 30 percent for bronchial asthma is 
denied.   

An increased (compensable) rating for allergic rhinitis is 
denied.

An increased (compensable) rating for chronic sinusitis is 
denied.  


REMAND

In a September 2000 statement from Dr. Hector Correa 
Gonzalez, he stated that the veteran had recurrent otitis 
media and allergic conjunctivitis secondary to allergic 
rhinosinusitis.  Based on the foregoing, the Board has 
determined that the veteran should be afforded VA 
examinations in order to determine the nature and etiology of 
his otitis media and allergic conjunctivitis.  In this 
regard, the Board notes that, pursuant to the June 2004 
remand, the veteran was afforded a VA eye examination in July 
2004.  Chronic allergic conjunctivitis was, indeed, 
diagnosed.  However, the examiner failed, as was directed in 
the June 2004 Board remand, to offer an opinion as to whether 
it was at least as likely as not (50 percent probability or 
more) that the veteran's disability was initially manifested 
during service or was otherwise caused by or aggravated by 
service.   

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination regarding his recurrent 
otitis media.  The examiner is directed 
to render an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that 1) the 
veteran's recurrent otitis media is 
related to his military service or, 2) 
was (a) caused by his service-connected 
allergic rhinitis or chronic sinusitis 
and, if not directly caused, (b) 
aggravated by the service-connected 
allergic rhinitis or chronic sinusitis.  
The claims folder and a copy of this 
REMAND must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  The examination report 
should reflect that such a review was 
conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.
   
2.  Schedule the veteran for a VA 
examination regarding his chronic 
allergic conjunctivitis.  The examiner is 
directed to render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that 1) 
the veteran's chronic allergic 
conjunctivitis is related to his military 
service or, 2) was (a) caused by his 
service-connected allergic rhinitis or 
chronic sinusitis and, if not directly 
caused, (b) aggravated by the service-
connected allergic rhinitis or chronic 
sinusitis.  The claims folder and a copy 
of this REMAND must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should reflect that such a review 
was conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

3.  Readjudicate the claims and, 
thereafter, if the claims on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


